Title: To Alexander Hamilton from John Marshall, 1 January 1801
From: Marshall, John
To: Hamilton, Alexander



[Washington] Jany 1st. 1801
Dear Sir

I receivd this morning your letter of the 26th of Decr. It is I believe certain that Jefferson & Burr will come to the house of representatives with equal votes. The returns have been all receivd & this is the general opinion.
Being no longer in the house of representatives & consequently compeld by no duty to decide between them, my own mind had scarcely determind to which of these gentlemen the preference was due. To Mr. Jefferson whose political character is better known than that of Mr. Burr, I have felt almost insuperable objections. His foreign prejudices seem to me totally to unfit him for the chief magistracy of a nation which cannot indulge those prejudices without sustaining debt & permanent injury. In addition to this solid & immovable objection Mr. Jefferson appears to me to be a man who will embody himself with the house of representatives. By weakening the office of President he will increase his personal power. He will diminish his responsability, sap the fundamental principles of the government & become the leader of that party which is about to constitute the majority of the legislature. The morals of the Author of the letter to Mazzei cannot be pure.
With these impressions concerning Mr. Jefferson I was in some degree disposd to view wiith less apprehension any other character & to consider the alternative now offerd us as a circumstance not to be entirely neglected.
Your representation of Mr. Burr with whom I am totally unacquainted shows that from him still greater danger than even from Mr. Jefferson may be apprehended. Such a man as you describe is more to be feard & may do more immediate if not greater mischief. Believing that you know him well & are impartial my preference woud certainly not be for him—but I can take no part in this business. I cannot bring my self to aid Mr. Jefferson. Perhaps respect of myself shoud in my present situation deter me from using any influence (if indeed I possessd any) in support of either gentleman. Altho no consideration coud induce me to be the secretary of State while there was a President whose political system I believd to be at variance with my own, yet this cannot be so well known to others, & it might be suspected that a desire to be well with the successful candidate had in some degree governd my conduct.
With you I am in favor of ratifying our treaty with france tho’ I am far very far from approving it. There is however one principle which I think it right to explain. Our Envoys were undoubtedly of opinion that our prior treaty with Britain woud retain its stipulated advantages & I think that opinion correct. Was our convention with any other nation than France I shoud feel no sollicitude on this subject. But France, the most encroaching nation on earth, will claim a literal interpretation & our people will decide in her favor. Those who coud contend that a promise not to permit privatiers of the enemy of France to be fitted out in our ports amounted to a grant of that privilege to France woud not hesitate to contend that a stipulation giving to France on the subject of privatiers & prizes the privileges of the most favord nation placd her on equal ground with any other nation whatever. In consequence of this temper in our own country I think the ratification of the treaty ought to be accompanied with a declaration of the sense in which it is agreed to. This however is only my own opinion.
With very much respect & esteem   I am dear sir your Obedt

J Marshall

